Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-8, 12-14, 18, and 19 are pending.
	Claims 9-11 and 15-17 are canceled.
	Claim 19 is newly added.
	Claims 1, 6, 12, 13, and 18 are currently amended.
Claims 1-8, 12-14, 18, and 19 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 103
The rejection of claims 1-8, 12-14, and 18 under 35 U.S.C. 103 as being unpatentable over Bomalaski et al. (US 9,333,268 B2; issued May 10, 2016; effectively filed date Apr. 4, 2012; US equivalent of WO 2013/151568) is withdrawn in view of the claim amendments, dated 11/23/2020. Claims 9-11 and 15-17 are canceled.

Response to Arguments
It is initially noted that the base claims have been amended to comprise the administration of an arginine-depleting agent in combination with doxorubicin or a doxorubicin analog. However as indicated in the Final Rejection, dated 11/29/2019, Bomalaski et al. teach the 
In Applicant Arguments, dated 11/23/2020, Applicant asserts that “the present claims are directed to treating ASSI-deficient breast cancer by a combination of an arginine-depleting agent and doxorubicin or a doxorubicin analog. This combination achieves unexpected results as demonstrated in the specification, e.g., in Figure 11F and paragraphs [0084] and [0091]. This synergistic effect cannot be achieved by the arginine-depleting agent in combination with a different cancer treatment. Id. Accordingly, the claimed invention is nonobvious and the rejection should be withdrawn.” These arguments have been fully considered but are not deemed persuasive. As indicated below, the claims are now anticipated by the teachings of Bomalaski et al., because the claims have been amended to remove the recitation of a particular dosage of the claimed arginine-depleting agent. Additionally even if it were determined that the data provided at Figure 11F demonstrated a synergistic effect, the evidence of a synergistic effect would not be commensurate in scope with the claims. The data provided in Figure 11F was obtained using a combination of doxorubicin and ADI-PEG20, and the claimed invention is broadly drawn to methods of treatment comprising the administration of doxorubicin or a doxorubicin analog and one of multiple arginine-depleting agents. Applicant has provided no arguments or data to support the assertion that the alleged synergistic effect would be observed, for example, upon the administration of a doxorubicin analog and any of the other claimed arginine-depleting agents.

New Grounds of Rejection
35 U.S.C. 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12-14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bomalaski et al. (US 9,333,268 B2; issued May 10, 2016; effectively filed date Apr. 4, 2012; US equivalent of WO 2013/151568).
At column 9, Bomalaski et al. disclose that “[t]he present invention relates generally to methods of treating cancer with ADI, and in particular ADI-PEG… Normal cells do not require arginine for growth, since they can synthesize arginine from citrulline in a two step process catalyzed by ASS and ASL (see FIG. 1). In contrast, certain cancers do not express ASS. Certain cancers do not express ASL, and other cancers may have diminished expression of, or may not express ASS and/or ASL. Therefore, these cancers are auxotrophic for arginine. This metabolic difference may be capitalized upon to develop a safe and effective therapy to treat these forms of cancer. ADI catalyzes the conversion of arginine to citrulline via the arginine dihydrolase pathway, and may thus be used to eliminate arginine.” At column 10, Bomalaski et al. disclose that the terms “ASS1” and “ASS” can be used interchangeably and both terms are abbreviations for “argininosuccinate synthetase.” At column 2, Bomalaski et al. disclose that “[o]ne aspect of the 
Therefore all of the limitations of claims 1-8, 12-14, 18, and 19 are disclosed by Bomalaski et al.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NELSON B MOSELEY II/Examiner, Art Unit 1642